Citation Nr: 1712175	
Decision Date: 04/14/17    Archive Date: 04/19/17

DOCKET NO.  08-20 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).

(The issue of whether new and material evidence has been received to reopen a previously denied claim for service connection for a lumbar spine disability will be addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Army from July 1990 to May 2001.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied increased ratings for the Veteran's service-connected knee disabilities.

The Veteran appealed the denial for higher ratings, and he testified at a May 2010 hearing before one of the undersigned Veterans Law Judge (VLJ) as part of that appeal.  Those claims were ultimately decided in an April 2013 Board decision.  As part of that decision, however, the Board noted that the Veteran had indicated on multiple occasions, including in his May 2010 hearing, that he was unable to work due to his service-connected knee conditions.  When the record raises the question of whether a veteran is unemployable due to a disability for which an increased rating is sought, then a TDIU claim is raised as part of the increased rating claim.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

The Board remanded this TDIU claim in April 2013 for additional development.  In May 2015, the claim was again remanded by the Board as it was found to be inextricably intertwined with a separate appeal the Veteran had filed for a request to reopen a previously denied claim for service connection for a lumbar spine condition.

In August 2016, the Veteran testified before another of the undersigned VLJs regarding the claim for a TDIU.  VA regulations require that any VLJ who conducts a hearing on appeal must participate in any decision made on that appeal.  If more than one VLJ has conducted a hearing, the matter will be decided by a three-member panel.  38 U.S.C.A. § 7102 (West 2014); 38 C.F.R. § 20.707 (2016).  Notably, the Veteran declined the opportunity to testify at a third hearing in correspondence dated March 2017.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

VA will grant a TDIU when the evidence shows that the Veteran's service-connected disabilities prevent him from obtaining and maintaining any form of gainful employment consistent with his or her education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  

Under 38 C.F.R. § 4.16, if there is only one such disability, it must be rated at least 60 percent disabling to qualify for benefits based on individual unemployability.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

At present, the Veteran is service-connected for right knee degenerative joint disease, rated at 30 percent; right knee chondromalacia patella, rated at 10 percent; tinnitus, rated at 10 percent; right knee limitation of extension, rated at 10 percent from June 11, 2012; left knee soft tissue irritation, rated at 0 percent prior to June 11, 2012, and 10 percent thereafter; and bilateral hearing loss, rated at 0 percent.  His combined rating stands at 40 percent prior to June 11, 2012, and 60 percent thereafter.  Therefore, he does not presently meet the schedular criteria for a TDIU.

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background, including his or her employment and educational history.  38 C.F.R. § 4.16(b).

However, as noted above, the issue of whether new and material evidence has been received to reopen a previously denied claim for service connection for a lumbar spine disability is addressed in a separate Board decision.  Indeed, the Board has determined that the claim should be reopened and service connection should be granted.  However, the AOJ must assign the initial disability rating and effective date for this grant of service connection in the first instance, and these determinations are relevant to whether the Veteran meets the schedular criteria for a TDIU.  While the Board regrets the additional delay, the TDIU claim cannot be fully and fairly adjudicated until the grant of service connection for the lumbar spine condition is fully implemented.

Even if the Veteran does not meet the schedular criteria for a TDIU following the grant of service connection for the lumbar spine, the claim should be forwarded to the Director of Compensation Service for a determination regarding an extraschedular TDIU.  The evidence in this case demonstrates that the Veteran worked as a combat engineer in service and as a heating, ventilation, and air conditioning (HVAC) mechanic for VA after service from 2003 to 2010, when he stopped working.  Records from the Office of Personnel and Management (OPM) dated March 2011 show the Veteran was approved for disability retirement, and was found to be disabled from his position as an equipment mechanic due to his lumbar spine and bilateral knees.  VA records from July 2013 include a statement that the Veteran cannot work because of the pain in his knees.  Therefore, there is sufficient evidence to warrant consideration of an extraschedular TDIU for any period in which the schedular criteria are not met.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Implement the Board's grant of service connection for lumbar spine degenerative disc disease at L4-5 and L5-S1, to include assigning an initial rating and effective date.

2.  If, and only if, the Veteran does not meet the schedular criteria for a TDIU following implementation of the above grant of service connection, draft a memorandum setting forth the Veteran's service-connected disabilities, employment history, and educational level.  Then, forward the file to the Director of Compensation Service for consideration of an extraschedular TDIU.

3.  After completion of the above, readjudicate the Veteran's claim for entitlement to a TDIU.  If the claim remains denied, provide him and his representative with a supplemental statement of the case (SSOC) and allow them an appropriate time to respond before returning the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


			
                   M. TENNER                                            JAMES L. MARCH
	             Veterans Law Judge                                      Veterans Law Judge
       Board of Veterans' Appeals                          Board of Veterans' Appeals



	                         __________________________________________
J. HAGER
	Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

